ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_02_FR.txt. 622

OPINION INDIVIDUELLE DE M. KOROMA
[Traduction]

Doutes sur l'interprétation donnée par la Cour du terme «decision» de l'ar-
ticle 62 comme comprenant les «motifs». Une interprétation aussi large de
ce terme peut empécher la Cour d'exercer sa fonction judiciaire en l'espèce —
Il n'existe aucune raison impérative d'adopter une interprétation large de l'ar-
ticle 62.

1. Bien que j'aie voté en faveur de l'arrêt, je ne puis adhérer sans
réserve à certaines des positions qu’il exprime.

2. L'article 62 du Statut de la Cour permet à un Etat de chercher a
intervenir dans une instance dont la Cour est saisie s’il estime que, malgré
les dispositions de l’article 59, un intérêt d’ordre juridique est pour lui en
cause. La raison d'être de l'intervention ouverte par l’article 62 est de per-
mettre à un Etat qui la demande de veiller à ce que ses intérêts ne soient
pas affectés ou compromis par la décision de la Cour.

3. Cependant, examinant le sens du terme «decision» par rapport à
l'expression «intérêt d'ordre juridique» à l’article 62 du Statut, la Cour a
indiqué, au paragraphe 47 de l’arrêt, que «[l]e terme «decision» dans la
version anglaise de cette disposition pourrait être interprété dans un sens
étroit ou dans un sens large». La Cour a opté pour l'interprétation large,
en s'appuyant sur le raisonnement suivant:

«il est clair que la version française a un sens plus large. Etant donné
que l'interprétation la plus large est celle qui est compatible avec les
deux versions linguistiques et compte tenu du fait que le texte origi-
nal de cet article du Statut de la Cour a été rédigé en français, la
Cour conclut que c’est cette interprétation qu'il y a lieu de retenir
pour cette disposition. En conséquence, l'intérêt d'ordre juridique
qu'un Etat cherchant à intervenir en vertu de l’article 62 doit démon-
trer n’est pas limité au seul dispositif d'un arrêt.»

On lit, en outre, au paragraphe 60 de l'arrêt: «Afin d’étayer l'affirmation
selon laquelle elles auraient un intérêt d'ordre juridique susceptible d’être
mis en cause par le raisonnement de la Cour dans l’arrêt que celle-ci est
appelée à rendre concernant la souveraineté...» (Les italiques sont de
moi.)

4. En toute déférence, je crains qu'il ne s'agisse, sinon d’une question
de fond, du moins d'une question plus complexe qui dépasse de loin celle
de la simple formulation d’une disposition dans une langue ou dans
l'autre. Même si l'interprétation de la Cour n’est pas erronée, elle n’est à

51
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. KOROMA) 623

mon sens pas exempte de doutes ou de difficultés qui pourraient l'empê-
cher d'exercer sa fonction, qui est de dire le droit en statuant sur un litige
concret après avoir dûment examiné les questions dont elle est saisie, ou
qui pourraient faire obstacle à sa liberté d'interpréter un instrument juri-
dique concernant un litige particulier dont elle aurait à connaître, de
crainte que son interprétation ne vienne la gêner lors d’un différend futur,
éventuel ou prévisible. Selon moi, la Cour ne doit pas s’imposer de far-
deau ou d’entrave qui puisse lui interdire de se prononcer ou de statuer
comme elle le doit sur les questions soulevées par une affaire dont elle est
saisie. La Cour ayant pour tâche de dire le droit dans une instance par-
ticulière, qui lui est soumise, elle ne doit pas en être empêchée par la
crainte d’être invitée à interpréter le même instrument dans une autre
espèce dont elle pourrait avoir à connaître et dont les circonstances pour-
raient être différentes. Dans l'affaire du Plateau continental (Jamahiriya
arabe libyennel Malte), où l'Italie avait cherché à intervenir, la Cour a
rejeté la requête de l'Italie dans les termes suivants:

«les droits revendiqués par l'Italie seraient sauvegardés par l’ar-
ticle 59 du Statut... [L]es principes et règles de droit international que
la Cour aura estimés applicables ..., et les indications qu’elle aura
données quant à leur application pratique, ne pourront pas être
invoqués par les Parties à l'encontre de tout autre Etat.

[I]l ne fait pas de doute que, dans son arrêt futur, la Cour tiendra
compte, comme d’un fait, de l'existence d’autres Etats ayant des pré-
tentions dans la région... L'arrêt futur ne sera pas seulement limité
dans ses effets par l’article 59 du Statut: i/ sera exprimé sans préju-
dice des droits et titres d'Etats tiers.» (Requête à fin d'intervention,
arrêt, C.LJ. Recueil 1984, p. 26 et 27, par. 42 et 43; les italiques sont
de moi.)

En conséquence, chaque affaire doit être jugée au fond, à la lumière des
faits et du droit applicable. Si l'arrêt (dans son dispositif) et les principes
et normes mis en œuvre dans une affaire sont limités par l’article 59 aux
Parties au litige et ne concernent pas les Etats tiers, il en va de même du
raisonnement qui a servi à étayer cet arrêt. Les motifs (ou raisonnement)
de la décision de la Cour, qui peuvent être considérés comme obiter dicta,
ne doivent pas être mis sur le même plan que les conclusions ou injonc-
tions de la Cour (qui figurent dans le dispositif).

5. Il convient en outre de faire observer que la portée de la décision de
la Cour est définie par les demandes ou conclusions qui lui sont soumises
par les Parties et que cette décision représente l’ensemble de ce que la
Cour a pu déduire des conclusions exposées par les Parties. Dans le cas
d’une requête à fin d'intervention, l'Etat cherchant à intervenir doit défi-
nir son «intérêt d’ordre juridique», et «objet» relevant de cet ordre juri-
dique doit être indiqué pour que la Cour soit en mesure de juger de la
recevabilité de l’intervention. Il incombe ensuite à la Cour de décider si la
requête à fin d'intervention révèle bien un intérêt d'ordre juridique qui

52
PULAU LIGITAN ET PULAU SIPADAN (OP. IND. KOROMA) 624

pourrait être affecté par la décision en l'espèce. Il est donc parfaitement
logique de considérer la procédure prévue à l'article 62 comme ayant
pour but de permettre a un Etat dont l'intérêt juridique risque d'être
affecté par une décision de la Cour d'intervenir dans un différend dont
celle-ci est saisie, afin de protéger son intérêt. Cela étant, qu’une requête
à fin d'intervention soit admise ou non, la décision rendue dans l'affaire
ne peut être considérée comme revêtant l'autorité de la chose jugée pour
un Etat qui n'était pas partie au différend porté devant la Cour, pas
davantage que le raisonnement étayant cette décision.

6. Il n'est pas moins important de rappeler que le fait que la Cour
accorde ou non la permission d'intervenir ne doit pas l'empêcher de sta-
tuer avec la rigueur voulue sur les conclusions qui lui sont présentées. La
liberté qui est la sienne d'interpréter ou d’apprécier dans tous leurs
aspects les questions ou instruments juridiques en cause ne doit pas être
entravée par la perspective d’avoir ultérieurement à connaître d’une ins-
tance similaire opposant d’autres Etats. S'il est vrai que la décision de la
Cour doit nécessairement être étayée par des motifs, ce qui intéresse
davantage et de façon plus immédiate un Etat tiers est l'incidence que
peut avoir sur ses intérêts le dispositif de la décision. Cela ne veut pas dire
que cet Etat ne doive pas s'intéresser au raisonnement de la Cour ou se
sentir concerné par lui, mais interpréter le terme «decision» comme
englobant le «raisonnement» risque d'une certaine manière de faire ob-
stacle à l'exercice de la fonction judiciaire de la Cour dans une espèce et
d'alourdir indûment la tâche des Etats, qui devraient alors faire montre
d'une vigilance extrême à l'égard du raisonnement de la Cour dans telle
ou telle affaire. Ainsi que je l’ai rappelé plus haut, la Cour a dit que
lorsque l'intérêt d'un Etat tiers est en cause, son arrêt même ne serait
pas opposable erga omnes (Plateau continental (Jamahiriya arabe libyennel
Malte), requête à fin d'intervention, arrét, C.LJ. Recueil 1984, p. 26
et 27, par. 42 et 43). Il convient également de noter que les tiers bénéfi-
cient d’une protection supplémentaire apportée par l’article 59 du Statut
de la Cour, lequel dispose que la décision de la Cour «n'est obligatoire
que pour les parties en litige et dans le cas qui a été décidé». C’est pour-
quoi j'estime, après mare réflexion, que l’article 62 ne devrait pas être
interprété d’une manière qui puisse brouiller les concepts ou empêcher la
Cour d'exercer pleinement sa fonction judiciaire dans une affaire dont
elle a à connaître.

{ Signé) Abdul G. Koroma.

53
